Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/23/2021.
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Allowable Subject Matter
4. Claims 1, 8 and 20 are allowed.
5. Claims 2-7, 9-19, 21 and 22 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: Applicant’s claim amendments and arguments filed along with the Request for Continued Examination on 02/23/2021 were fully considered and found to be persuasive.
The closest prior art of record De Buda (US 2004/0257061 A1) teaches, a current sensor for measuring a time varying current flowing through a conductor, comprising: a plurality of surface coils, at least some of said coils being substantially uniformly spaced around a central cavity for receiving the conductor, and substantially equidistant from said cavity, said 
However De Buda fails to teach, wherein each of the coil windings on each core section is formed as a plurality of turns that extend  about and circumferentially along the length of a respective segment of the core section from a first terminal end of the coil winding adjacent a corresponding one of the first and second ends of the core section toward the opposite one of the first and second ends of the core section to an opposite second terminal end of the coil winding so that the second terminal ends of the coil windings on each core section are spaced apart from each other along each core section.
The cited prior art does not teach or suggest “A sensor for measuring electrical current in an elongated conductor, comprising: a core formed of at least two core sections, wherein each core section has a length extending from a first end to a second end thereof  and the at least two core sections are configured to be positioned around the elongated conductor with the first ends on one side of the elongated conductor and the second ends on an opposite side of the elongated conductor; …………… wherein each of the coil windings on each core section is formed as a plurality of turns that extend  about and circumferentially along the length of a respective segment of the core section from a first terminal end of the coil winding adjacent a corresponding one of the first and second ends of the core section toward the opposite one of the first and second ends of the core section to an opposite second terminal end of the coil winding so that the second terminal ends of the coil windings on each core section are spaced apart from each 
“A split core current sensor for sensing a current in a conductor, comprising: a core subdivided into a first core section and a second core section, each of the first core section and the second core section having a length extending from a first end to a second end thereof, wherein the first core section and the second core section are spaced apart from each other by a gap that separates the first end of the first core section from the first end of the second core section and separates the second end of the first core section from the second end of the second core section, wherein the at least two core sections are configured to be positioned around the conductor with the first ends on one side of the conductor and the second ends on an opposite side of the conductor; a plurality of coil windings disposed about the core, each of the plurality of coil windings is formed as a plurality of turns that extend  about and circumferentially along the length of a respective segment of one of the first and second core sections from a first terminal end of the coil winding adjacent the gap to an opposite second terminal end of the coil winding, ………….. wherein each of the first core section and the second core section include a central portion disposed between the first and second ends that is free of coil windings so that the second terminals ends of the coil windings on each of the first core section and the second core section are spaced apart from each other by the central portion that is free of coil windings” (as recited in the independent claim 8), and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/JERMELE M HOLLINGTON/
Primary Examiner, Art Unit 2858